The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment filed, 27 June 2022, of application filed, with the above serial number, on 18 March 2015, in which claims 1, 7, 14 have been amended and claims 24-26 have been added. Claims 1-4, 6-10, 12-18, and 20-26 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12-18, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims have each been amended to add “wherein the reference data is determined based on the content item and a characteristic of the first device”. No support paragraphs for the specification have been given, but par. 72 provides that “the received data sample can be analyzed (e.g., compared) against reference data” whereby data sample’s “one or more parameters can be compared with corresponding one or more parameters associated with the reference data”. However, it is indefinite if the reference data itself is determined, as it instead appears it is compared or analyzed against. In simpler terms, a comparison is performed on parameters of both the sample and reference data, there is not a set of reference data (reference data is determined) where one is determined/chosen based on the first device characteristic and content item. Rather, the metadata of the first device is used to compare to reference data parameters. It is not clear if reference data is being determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (hereinafter “Kang”, 2013/0120330) in view of Tomay et al (hereinafter “Tomay”, 8,171,351).
As per Claim 1, Kang discloses a method comprising: 
generating a data sample of a content item as presented via a first device (at least Fig. 2-3, paragraph 67; camera photographs images displayed by mobile device 100), and wherein the data sample is indicative of configuration setting of the first device (at least paragraph 73, 68; brightness level of images / receives the information regarding brightness level from device 100); 
transmitting, to a second device, the data sample (at least Fig. 2-3, paragraph 67; camera 380 transfer image to 300); 
receiving updated configuration setting, wherein the updated configuration setting are determined by the second device based on a comparison of reference data with the data sample (at least paragraph 58, 62-64; transmitting reference data / original image for controller to perform comparison of photographed images with reference data and creating brightness adjustment information (updated configuration setting) based on comparison), wherein the reference data is determined based on the content item and a characteristic of the first device (at least paragraph 63-65; Examples of the reference data include information regarding the original image output from the display unit of the display mobile device 100, or one or more photographed images. The reference data may also be a specific image additionally inserted to images displayed on the display mobile device 100; information regarding electric power consumption by the display mobile device 100 according to brightness levels, and creating brightness adjustment information); and 
updating the configuration settings of the first device with the updated configuration settings (at least paragraph 73-74, 38; calculated brightness adjustment information is provided to display mobile device 100).
While Kang discloses obtaining brightness level of images and receiving the information regarding brightness level from device 100 (at least paragraph 73, 68), Kang fails to explicitly disclose wherein the data sample is generated by an internal component of the first device, and wherein the data sample is indicative of current configuration settings of the first device and respective updating [plural] settings. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Tomay. Tomay discloses, in an analogous art, a user device sending information reports to a server, such reports may include a screenshot from the user device and listing of the configuration of the device (at least col. 16:35-58, col. 18:1-27; Fig. 10), and the server replying back to the user device with user device configuration messages including system changes including altering configuration settings.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Tomay’s user device generating the data sample itself with Kang as Kang discloses a mobile device 300 taking a picture of another mobile device’s display 100 to determine how that display is perceived and adjust a setting, eg. brightness of the display in response (Fig. 1), modifying Kang with Tomay would allow a single device, such as Kang’s device 100, to optimize and/or calibrate the device’s display settings by simply sending a screenshot of the device, which is well known as Tomay teaches, along with any internal configuration settings directly, thus simplifying using only one device if another device is not available, and because the substitution of one known element (screenshot) for another (using another device’s camera) would have yielded predictable results (receiving an image from alternative source) to one of ordinary skill in the art at the time of the invention.
As per Claim 2. The method of claim 1, wherein the data sample further comprises information representing an image, a video, audio, a data set, an application, or a combination thereof, relating to the content item (at least paragraph 34, 40; camera capturing output image by device 100).
As per Claim 3. The method of claim 1, wherein the data sample further comprises information relating to an optical property (at least paragraph 31; brightness).
As per Claim 4. The method of claim 1, wherein updating the current configuration settings of the first device with the updated configuration settings comprises implementing the updated configuration settings automatically, manually, or a combination thereof (at least paragraph 41: ‘The display mobile device 100 receives the brightness adjustment information based on the visibility table or based on the visibility table and electric power consumption, and automatically controls the brightness level according to the received information’).
As per Claim 6. The method of claim 1, wherein updating the current configuration settings of the first device with the updated configuration settings comprises adjusting one or more of a brightness, a color, a contrast, a tint, a resolution, or a transmission parameter associated with the first device (at least paragraph 41: ‘The display mobile device 100 receives the brightness adjustment information based on the visibility table or based on the visibility table and electric power consumption, and automatically controls the brightness level according to the received information’).
As per Claim 7, Kang discloses a method comprising: 
receiving a data sample comprising a representation of a content item as presented via a device (at least Fig. 2-3, paragraph 67; camera photographs images displayed by mobile device 100), wherein the data sample is indicative of current configuration setting of the first device (at least paragraph 73, 68; brightness level of images / receives the information regarding brightness level from device 100); 
determining, based on the configuration settings of the device, at least one parameter associated with the device, the content item as presented, or a combination thereof (at least paragraph 33-36; determining luminance level or brightness level or power consumption); 
determining, based on the content item and a characteristic of the device, reference data (at least paragraph 63-65; Examples of the reference data include information regarding the original image output from the display unit of the display mobile device 100, or one or more photographed images. The reference data may also be a specific image additionally inserted to images displayed on the display mobile device 100; information regarding electric power consumption by the display mobile device 100 according to brightness levels, and creating brightness adjustment information);
determining, based on a comparison of the reference data with the at least one parameter, updated configuration setting (at least paragraph 58, 62-64; transmitting reference data / original image for controller to perform comparison of photographed images with reference data and creating brightness adjustment information (updated configuration settings) based on comparison); and
transmitting the updated configuration setting (at least paragraph 73-74, 38; calculated brightness adjustment information is provided to display mobile device 100).
While Kang discloses obtaining brightness level of images and receiving the information regarding brightness level from device 100 (at least paragraph 73, 68), Kang fails to explicitly disclose wherein the data sample is generated by an internal component of the first device, and wherein the data sample is indicative of current configuration settings of the first device and respective updating [plural] settings. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Tomay. Tomay discloses, in an analogous art, a user device sending information reports to a server, such reports may include a screenshot from the user device and listing of the configuration of the device (at least col. 16:35-58, col. 18:21-27; Fig. 10), and the server replying back to the user device with user device configuration messages including system changes including altering configuration settings.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Tomay’s user device generating the data sample itself with Kang as Kang discloses a mobile device 300 taking a picture of another mobile device’s display 100 to determine how that display is perceived and adjust a setting, eg. brightness of the display in response (Fig. 1), modifying Kang with Tomay would allow a single device, such as Kang’s device 100, to optimize and/or calibrate the device’s display settings by simply sending a screenshot of the device, which is well known as Tomay teaches, along with any internal configuration settings directly, thus simplifying using only one device if another device is not available, and because the substitution of one known element (screenshot) for another (using another device’s camera) would have yielded predictable results (receiving an image from alternative source) to one of ordinary skill in the art at the time of the invention.
As per Claim 10. The method of claim 7, wherein the at least one parameter comprises one or more parameters associated with one or more of a video, audio, an image, a data set, an application, or the configuration settings for the device (at least paragraph 34, 40; camera capturing output image by device 100).
As per Claim 12. The method of claim 7, wherein the updated configuration settings are implemented on the device for presenting the content item (at least Fig. 9; loop to perform steps again; paragraph 58, 62-64; transmitting and storing reference data / original image for controller to perform comparison of photographed images with reference data and creating brightness adjustment information (updated configuration settings) based on comparison).
As per Claim 14, Kang discloses a method comprising: 
receiving a data sample, wherein the data sample represents a content item presented via a device (at least Fig. 2-3, paragraph 67; camera photographs images displayed by mobile device 100), wherein the data sample is indicative of current configuration setting of the first device (at least paragraph 73, 68; brightness level of images / receives the information regarding brightness level from device 100); 
determining, based on the content item and a characteristic of the device, reference data (at least paragraph 63-65; Examples of the reference data include information regarding the original image output from the display unit of the display mobile device 100, or one or more photographed images. The reference data may also be a specific image additionally inserted to images displayed on the display mobile device 100; information regarding electric power consumption by the display mobile device 100 according to brightness levels, and creating brightness adjustment information);
analyzing the received data sample against the reference data (at least paragraph 58, 62-64; transmitting reference data / original image for controller to perform comparison of photographed images with reference data and creating brightness adjustment information (updated configuration setting) based on comparison); 
generating a modified content item based on the analysis and the current configuration setting (at least paragraph 125-127; receiving first brightness level, adjusting display on 100 accordingly and then a second brightness level is used); and 
transmitting the modified content item to the device (at least paragraph 125-127; receiving/transmitting first brightness level, adjusting display on 100 accordingly and then a second brightness level is used).
While Kang discloses obtaining brightness level of images and receiving the information regarding brightness level from device 100 (at least paragraph 73, 68), Kang fails to explicitly disclose wherein the data sample is generated by an internal component of the first device, and wherein the data sample is indicative of current configuration settings of the first device and respective updating [plural] settings. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Tomay. Tomay discloses, in an analogous art, a user device sending information reports to a server, such reports may include a screenshot from the user device and listing of the configuration of the device (at least col. 16:35-58, col. 18:21-27; Fig. 10), and the server replying back to the user device with user device configuration messages including system changes including altering configuration settings.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Tomay’s user device generating the data sample itself with Kang as Kang discloses a mobile device 300 taking a picture of another mobile device’s display 100 to determine how that display is perceived and adjust a setting, eg. brightness of the display in response (Fig. 1), modifying Kang with Tomay would allow a single device, such as Kang’s device 100, to optimize and/or calibrate the device’s display settings by simply sending a screenshot of the device, which is well known as Tomay teaches, along with any internal configuration settings directly, thus simplifying using only one device if another device is not available, and because the substitution of one known element (screenshot) for another (using another device’s camera) would have yielded predictable results (receiving an image from alternative source) to one of ordinary skill in the art at the time of the invention.
As per Claim 18. The method of claim 14, wherein the modified content item comprises one or more of a modified video, a modified audio, a modified image, a modified data set, or a modified application associated with the content item (at least paragraph 34, 40, 125-127; camera capturing adjusted image by device 100).
As per Claim 21. The method of claim 1, wherein the reference data is determined prior to generating the data sample of the content item (at least paragraph 36; preset image).
As per Claim 24. The method of claim 1, wherein the characteristic of the first device comprises a device type, a device model, a screen size, or a display resolution (at least Tomay col. 16:35-58, col. 18:1-27; Fig. 10; model number of the user device that provided the information).
Claims 8, 9, 13, 15-17, 20, and 22-23, 25-26 do not, in substance, add or define any additional limitations over claims 1-4, 6-7, 10, 12, 14, 18, 21, and 24 and therefore are rejected for similar reasons, supra.

Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.
Applicant argues Kang and Tomay do not disclose wherein the reference data is determined based on the content item and a characteristic of the first device.
To begin, see the above 112 Rejection, whereby it is not clear if the amendment is clearly fully supported by the description. While the difference is subtle, the difference is central to being fully described and supported for the claim language scope and being the primary differentiator between the claimed invention and the prior art.
Kang teaches “[0065] Examples of the reference data include information regarding the original image output from the display unit of the display mobile device 100”. Thus Kang teaches the reference data is determined based on the content item. Thus, it must be determined if Kang or Tomay also teach that the reference data is determined based on a characteristic of the first device. The term ‘characteristic’ appears three times in the description and does not appear to be specific to hardware, software, environment etc of the first device. Par. 28 offers:
“The parameter can also comprise, for example, one or more current configuration settings of the content presentation device 102 (e.g., a color setting, a brightness setting, a contrast setting, a tint setting, a resolution, a dimension, a refresh rate, etc.). The parameter can also comprise a configurability of the content presentation device 102 (e.g., a device model, a monitor size, resolution, and other monitor device characteristics or capabilities).”
While claim 24 adds that “wherein the characteristic of the first device comprises a device type, a device model, a screen size, or a display resolution”, the characteristic of claim 1 is broader and includes a parameter setting of the first device. Kang clearly teaches the data sample from the mobile device including at least a brightness characteristic (at least paragraph 63).
While Tomay clearly teaches claim 24’s limitation (at least Tomay col. 16:35-58, col. 18:1-27; Fig. 10; model number of the user device that provided the information).
Applicant continues to argue that motivation to combine Kang and Tomay is not supported. However, again, as indicated in the Examiner Answer (see p. 8-9) Kang and Tomay motivation to combine is rationally supported as outlined therein and as Rejected above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY TODD/Primary Examiner, Art Unit 2443